Fourth Court of Appeals
                                   San Antonio, Texas

                                       September 11, 2019

                                      No. 04-19-00320-CV

                                      Sylvia J. GUZMAN,
                                           Appellants

                                                v.

                                      Eddie GUAJARDO,
                                           Appellees

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2019CV02648
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER
       Appellant’s brief was due on August 16, 2019. See TEX. R. APP. P. 38.6(a). On August
22, 2019, this court notified Appellant that the brief was late and advised Appellant to respond in
writing by September 3, 2019. To date, Appellant has not filed the brief or a motion for
extension of time to file the brief.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San
Antonio 1998, no pet.). Appellant’s written response must include a reasonable explanation for
Appellant’s failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellant fails to show cause as ordered, this appeal will be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court